UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PAUL SULLIVAN BRUCE,
Plaintiff-Appellant,

v.

INTERNATIONAL LONGSHOREMEN'S
ASSOCIATION, AFL-CIO; LOCAL 333
                                                                No. 98-1899
OF THE INTERNATIONAL
LONGSHOREMEN'S ASSOCIATION, AFL-
CIO; STEAMSHIP TRADE ASSOCIATION
OF BALTIMORE, INC.,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CA-97-2796-L)

Argued: March 5, 1999

Decided: July 12, 1999

Before WILLIAMS and MICHAEL, Circuit Judges,
and MICHAEL, Senior United States District Judge
for the Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Ransom J. Davis, DANKER, MCINTIRE, DAVIS,
SCHUMM, PRINCE & GOLDSTEIN, P.C., Baltimore, Maryland, for
Appellant. Gil A. Abramson, HOGAN & HARTSON, L.L.P., Balti-
more, Maryland, for Appellees. ON BRIEF: Mark S. Saudek,
HOGAN & HARTSON, L.L.P., Baltimore, Maryland, for Appellee
Trade Association; Kevin Marrinan, GLEASON & MATHEWS,
P.C., New York, New York, for Appellee ILA; Joel A. Smith, Sarah
P. Harlan, KAHN, SMITH & COLLINS, P.A., Baltimore, Maryland,
for Appellee Local 333.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

I.

Paul Bruce appeals from a district court order granting summary
judgment to defendants, International Longshoremen's Association,
AFL-CIO, ILA Local 333, and the Steamship Trade Association of
Baltimore, Inc., in his action for violations of the National Labor
Relations Act, 29 U.S.C. § 151 et seq., and the Labor Management
Relations Act, 29 U.S.C. § 141 et seq. Because we find no error in the
proceedings below, we affirm.

II.

Since 1971 appellant Paul Bruce has been a longshoreman in Balti-
more. This action arises out of a 1994 randomly administered urinaly-
sis test indicating that Bruce had used PCP. Mr. Bruce was suspended
for 60 days as a result of this positive test and was reinstated on con-
dition that he submit to further random drug testing for 18 months.
The results of an August 24, 1995 test indicated that Mr. Bruce was
again using PCP.

                    2
Appellant contested the accuracy of the August 24, 1995 test
results and obtained a conference with a Medical Review Officer. In
this meeting, Bruce argued that the August 24, 1995 test must be inac-
curate because two independent tests to which Bruce had submitted
voluntarily on August 15, 1995 and August 29, 1995 were negative.
The Medical Review Officer rejected this evidence because the inde-
pendent tests were not conducted at facilities qualified to administer
such tests.1

In accordance with established procedure, Bruce filed a grievance
with the Industry Grievance Committee. The Committee is composed
of representatives of both management and labor. After presenting his
case, the Committee rejected Bruce's challenge and denied his request
to proceed to the next stage of the grievance process.2 Following the
Committee's decision, Bruce was suspended indefinitely from the
industry.

Fate was kind to Mr. Bruce. In October 1996, a new Master Con-
tract was negotiated. This agreement amended the Prior Drug and
Alcohol Program3 to include a so-called "third strike" provision. The
"third strike" provision permits the reinstatement of longshoremen
who have been indefinitely suspended from the industry because of
drug use. To avail himself of this new provision, Bruce entered and
completed a drug rehabilitation program. Bruce was reinstated on
April 28, 1997.

Not content with the fortuitous opportunity to gain reinstatement,
Mr. Bruce proceeded to challenge a decision made by the Seniority
Board whereby longshoremen reinstated under the"third strike" pro-
vision could not retain their prior seniority. The Seniority Board
rejected Bruce's complaint and Bruce filed the instant action.
_________________________________________________________________
1 There was also evidence before the district court indicating that PCP
metabolizes rapidly, thereby affecting the accuracy of the August 15 and
August 29 results.
2 The next stage would have involved the appointment of an indepen-
dent arbitrator.
3 The prior Drug and Alcohol Program required dismissal from the
industry after two positive tests for drug use.

                    3
III.

Bruce's complaint stated claims for violations of the National
Labor Relations Act, 29 U.S.C. § 151 et seq., and the Labor Manage-
ment Relations Act, 29 U.S.C. § 141 et seq. Specifically, Bruce
alleged that appellees: (1) wrongfully suspended him as a result of his
August 1995 positive drug test; (2) denied him an opportunity to chal-
lenge properly the results of the 1995 exam; (3) violated his constitu-
tional rights by requiring him to sign a consent form prior to
administration of the drug test; (4) wrongfully reinstated him without
his seniority; (5) engaged in a collusive scheme aimed at reducing the
number of longshoremen available for work in the port of Baltimore.
The district court granted appellees' summary judgment motion.

We review the district court's grant of summary judgment de novo
and affirm only where the record reveals no genuine issue of material
fact. See Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). A moving
party is entitled to summary judgment "if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to material
fact and that the moving party is entitled to judgment as a matter of
law." Fed.R.Civ.P. 56(c). A genuine issue exists"if the evidence is
such that a reasonable jury could return a verdict for the nonmoving
party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In
making this assessment, the court must view the facts and draw rea-
sonable inferences in a light most favorable to the nonmoving party.
See id. at 255.

In this case, the district court issued an in-depth, well reasoned
Memorandum Opinion granting summary judgment in favor of appel-
lees. The district court found that Bruce's claims concerning the
validity of the drug testing procedures and his attempts to challenge
them were barred by a six month statute of limitations. See Del Cos-
tello v. International Bhd. of Teamsters, 462 U.S. 151, 171 (1983).
The court further found that Bruce failed to present sufficient evi-
dence concerning his claim for lost seniority and that Bruce presented
no evidence of unlawful collusive activity on the part of the appellees.
After a careful review of the record, the district court's opinion, the
briefs, and oral argument, we can find no reversible error. Accord-
ingly, we affirm on the reasoning and opinion of the district court.

AFFIRMED

                    4